Citation Nr: 1036284	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
November 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran appeared at a Travel Board Hearing in March 2010.  A 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that numerous non-combat stressors, 
experienced while serving in the U.S. Navy, have caused him to 
develop PTSD.  The evidentiary record requires additional 
development before the Board can make a determination of this 
claim.  

Essentially, the Veteran contends that duty aboard USS William H. 
Standley, a destroyer, involved several hardships, afloat and 
ashore, and that these experiences caused him to develop a 
chronic psychiatric disorder.  Specifically, the Veteran asserts 
to being deployed to the waters off of Vietnam, and claims that 
his ship was used as a relay and refueling station for 
helicopters in transit to medical facilities.  The Veteran does 
not claim that he was ever in danger of hostile enemy fire; 
however, he states that the helicopters landing on the deck of 
his ship contained dead bodies and wounded men.  Additionally, 
the Veteran states that a fellow sailor, L. Decker, either 
attempted or was successful in committing suicide (by jumping 
overboard).  The Veteran also contends that his ship, in February 
1971, came to the aid of a distressed merchant vessel.  The naval 
assistance allegedly required a small party of sailors from 
Standley to disembark via a small boat, and the Veteran's 
inability to swim caused him to fear for his safety when he was 
ordered to join this party.  As the Veteran could not swim, he 
refused to board the small boat, and was allegedly subject to 
discipline for refusing to obey a lawful order.  Additionally, 
the Veteran states that he was subject to physical violence from 
other members of the ship's company, as these other sailors 
purportedly believed the Veteran's refusal to board the small 
boat to be an act of cowardice.  Lastly, the Veteran asserts 
being on shore leave in the Philippines, where he claims to have 
witnessed a local civilian being shot by the police.  

The Veteran's service personnel records do not document any of 
the alleged stressors; however, it is noted that the Veteran did 
serve aboard USS William H. Standley, and that that vessel was in 
the "combat zone of Vietnam waters" from February 14, 1971, to 
July 1, 1971.  The Veteran is a recipient of the Vietnam Service 
Medal and Vietnam Campaign Medal, although his entire service was 
in the waters off of that nation, and he does not allege being 
fired upon.  

Essentially, the Board is of the opinion that sufficient evidence 
does exist to contact the U.S. Army and Joint Services Records 
Research Center (JSRRC)) to attempt to verify some of the 
Veteran's alleged stressors.  Specifically, the JSRRC should be 
asked to provide deck logs from USS William H. Standley between 
February and July 1971, the dates of the alleged incidents 
involving the attempted suicide, the aid to a distressed merchant 
vessel, and the refueling of helicopters carrying dead and 
wounded American military personnel.  

Furthermore, the Veteran is to be informed of his ability to 
provide any additional evidence which might help to corroborate 
the claimed stressors, especially those for which official 
documentation does not likely exist.  Indeed, with regard to his 
allegations of being beaten by his shipmates and of witnessing a 
shooting of a Philippine citizen, the Board notes that evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of a personal assault (to 
include witnessing an assault).  Examples of such evidence 
include, but are not limited to records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians, and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).  Because 
the claimed stressor is not related to the fear of hostile 
military or terrorist activity, the new provisions of 38 C.F.R. § 
3.304(f) are not applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully satisfied.

2.  Notify the Veteran of his ability to 
provide evidence to corroborate his alleged 
personal assault stressors.  The Veteran is 
to be informed of his ability to submit 
evidence such as records from law enforcement 
authorities, mental health counseling 
centers, hospitals, or physicians, and 
statements from family members, roommates, 
fellow service members, or clergy, which 
might help to support his allegations of 
being beaten by shipmates and of witnessing a 
Philippine national being shot by local 
police.  

3.  Contact the JSRRC, and ask that deck logs 
for USS William H. Standley be provided from 
February 1, 1971, to July 1, 1971.  
Specifically, any incident involving coming 
to the aid of a distressed merchant ship, the 
suicide or attempted suicide of an L. Decker, 
or the ship's use as a refueling station for 
helicopters carrying dead or wounded American 
military personnel should be highlighted.  If 
these events cannot be corroborated, it 
should be so documented.  

4.  After conducting any additional indicated 
development, re-adjudicate the Veteran's 
claim.  If the claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


